Name: Commission Implementing Decision (EU) 2015/911 of 11 June 2015 amending Annex II to Decision 2007/777/EC as regards the entry for Canada in the list of third countries or parts thereof from which the introduction of meat products and treated stomachs, bladders and intestines into the Union is authorised in relation to highly pathogenic avian influenza (notified under document C(2015) 3790) (Text with EEA relevance)
 Type: Decision_IMPL
 Subject Matter: agricultural activity;  agricultural policy;  international trade;  tariff policy;  animal product;  America;  trade
 Date Published: 2015-06-13

 13.6.2015 EN Official Journal of the European Union L 148/25 COMMISSION IMPLEMENTING DECISION (EU) 2015/911 of 11 June 2015 amending Annex II to Decision 2007/777/EC as regards the entry for Canada in the list of third countries or parts thereof from which the introduction of meat products and treated stomachs, bladders and intestines into the Union is authorised in relation to highly pathogenic avian influenza (notified under document C(2015) 3790) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 2002/99/EC of 16 December 2002 laying down the animal health rules governing the production, processing, distribution and introduction of products of animal origin for human consumption (1) and in particular the introductory phrase of Article 8, the first subparagraph of point 1 of Article 8, point 4 of Article 8 and Article 9(4)(c) thereof, Whereas: (1) Commission Decision 2007/777/EC (2) lays down animal and public health rules for imports into the Union and the transit and storage in the Union of consignments of meat products and treated stomachs, bladders and intestines (the commodities). (2) Part 1 of Annex II to Decision 2007/777/EC describes the areas of third countries for which the introduction into the Union of the commodities is restricted for animal health reasons and for which regionalisation is applied. Part 2 of that Annex sets out a list of third countries or parts thereof from which the introduction into the Union of the commodities is authorised, provided that the commodities have undergone the relevant treatment, as set out in Part 4 of that Annex. (3) Canada is listed in Part 2 of Annex II to Decision 2007/777/EC as a third country from which imports into and transit through the Union of commodities obtained from poultry, farmed feathered game and wild game birds are authorised from the whole territory or certain parts of its territory. The regionalisation of Canada was recognised by Decision 2007/777/EC as amended by Commission Implementing Decision (EU) 2015/204 (3) following outbreaks of HPAI in poultry in the Province of British Columbia in Canada. Decision 2007/777/EC provides that commodities from the affected area may be authorised for introduction into the Union after being subjected to treatment D as set out in Part 4 of Annex II to Decision 2007/777/EC (treatment D). (4) Canada confirmed a new outbreak of HPAI in poultry in the Province of Ontario during April 2015. The veterinary authorities of Canada immediately suspended issuing veterinary certificates for consignments of the concerned commodities intended for introduction to the Union from the entire territory of Canada due to this new outbreak. Canada has also implemented a stamping-out policy in order to control HPAI and limit its spread. (5) An Agreement between the Union and Canada (4) provides for a swift mutual recognition of regionalisation measures in the event of outbreaks of disease in the Union or in Canada (the Agreement). (6) Based on the new outbreak of HPAI in Canada in the Province of Ontario, commodities obtained from poultry, farmed feathered game and wild game birds from those parts of that Province that the veterinary authorities of Canada have placed under restrictions should undergo at least treatment D in order to prevent the introduction of the HPAI virus into the Union. (7) In relation to HPAI outbreaks in British Columbia regionalisation of the Canadian territory was also recognised by Commission Regulation (EC) No 798/2008 (5), as amended by Commission Implementing Regulations (EU) 2015/198 (6) and (EU) 2015/908 (7) for imports of certain poultry commodities falling within the scope of that Regulation. (8) For reasons of consistency, the description of the territories in Part 1 of Annex II to Decision 2007/777/EC should refer to the regionalisation as described in column 3 of the table in Part 1 of Annex I to Regulation (EC) No 798/2008 subject to the dates referred to in columns 6A and 6B of that table. (9) Part 1 of Annex II to Decision 2007/777/EC should therefore be amended. (10) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 Annex II to Decision 2007/777/EC is amended in accordance with the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 11 June 2015. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ L 18, 23.1.2003, p. 11. (2) Commission Decision 2007/777/EC of 29 November 2007 laying down the animal and public health conditions and model certificates for imports of certain meat products and treated stomachs, bladders and intestines for human consumption from third countries and repealing Decision 2005/432/EC (OJ L 312, 30.11.2007, p. 49). (3) Commission Implementing Decision (EU) 2015/204 of 6 February 2015 amending Annex II to Decision 2007/777/EC as regards the entry for Canada in the list of third countries or parts thereof from which the introduction of meat products and treated stomachs, bladders and intestines into the Union is authorised in relation to highly pathogenic avian influenza (OJ L 33, 10.2.2015, p. 45). (4) Agreement between the European Community and the Government of Canada on sanitary measures to protect public and animal health in respect of trade in live animals and animal products as approved on behalf of the Community by Council Decision 1999/201/EC (OJ L 71, 18.3.1999, p. 3). (5) Commission Regulation (EC) No 798/2008 of 8 August 2008 laying down a list of third countries, territories, zones or compartments from which poultry and poultry products may be imported into and transit through the Community and the veterinary certification requirements (OJ L 226, 23.8.2008, p. 1). (6) Commission Implementing Regulation (EU) 2015/198 of 6 February 2015 amending Annex I to Regulation (EC) No 798/2008 as regards the entry for Canada in the list of third countries, territories, zones or compartments from which certain poultry commodities may be imported into or transit through the Union in relation to highly pathogenic avian influenza (OJ L 33, 10.2.2015, p. 9). (7) Commission Implementing Regulation (EU) 2015/908 of 11 June 2015 amending Annex I to Regulation (EC) No 798/2008 as regards the entry for Canada in the list of third countries, territories, zones or compartments from which certain poultry commodities may be imported into or transit through the Union in relation to highly pathogenic avian influenza (see page 11 of this Official Journal). ANNEX In Part 1 of Annex II to Decision 2007/777/EC the entry for Canada is replaced by the following: Canada CA 01/2015 Whole country CA-1 01/2015 Whole country of Canada, excluding the area CA-2 CA-2 01/2015 The territories of Canada described under CA-2 in column 3 of the table in Part 1 of Annex I to Commission Regulation (EC) No 798/2008, subject to the dates referred to in columns 6A and 6B of that table.